Title: From Thomas Jefferson to Amos Alexander, 13 June 1800
From: Jefferson, Thomas
To: Alexander, Amos



Dear Sir,
Monticello June 13. 1800.

Your favour of May 26. was recieved by our last post only, it having [unduly] loitered probably in some of the post offices. I am sorry that the subject of it’s enquiry happens to be less known to me than almost to any other. [a] consciousness of my own inequality to the  difficulties of the station which a portion of our fellow citizens seem desirous of assigning to me has rendered it a matter of duty as well as of [propriety] for me to avoid making enquiries as to the first & second destination of the [ensuing] election; & to leave to others to consider by whom they may most [use]fully be filled. while therefore I feel with sensibility & respect the favorable dispositions [entertain]ed towards myself in the disposal of those offices, I am quite unable to inform you who are the persons [associated] for them in the general [election.?] our representatives in the two houses of Congress have, equally with others, their anxieties on this subject, and by being brought together, have had other opportunities of learning the general wishes of the union. the information you desire could perhaps be obtained from them. I had understood too that committees of correspondence had been established in the different counties for the purposes of producing a concert of action in whatsoever is interesting to the republican cause. but neither on this subject can I speak with certainty. but while I regret my own inability to satisfy the enquiries of your letter, I am happy in the occasion it furnishes of expressing my attachment to those principles of general liberty which have excited the interest you take in this subject, and my sincere wish to see our constitution administered according to the constructions on which it was framed & [constituted?] by it’s friends, & not according to those of which others thought it su[sceptible] and fearing this […] for more explicit & pre[…]ous provisions. I pray you to accept assurances of the great personal respect & esteem with which I have the honor to be Dr. Sir
Your most obedt. & most humble servt

Th: Jefferson

